DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-4 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3-4 and 6 recite the limitation of “the detaching mold assembly”.  There is insufficient antecedent basis for this limitation in the claim. Even though prior to the cited limitation, claim 1 recites “a detaching assembly”, it is not clear if the latter limitations in claims 3-4 and 6 refers back to the same claim 1 or refers to a new structural limitation. The latter citation includes a term “mold” between “detaching” and “assembly” which is missing from the initial citation in claim 1. Clarification is requested.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Page (US 3,225,718).
	Page (US ‘718) discloses a dough forming apparatus comprising a first conveyor for moving a dough rope along the longitudinal axis of the rope, engaged rotary cutters positioned near said first conveyor, each of said rotary cutters having severing blades and scoring blades, said -first conveyor advancing the dough rope between said cutters, the scoring blades Of each of said cutters contacting along a portion of their length the respective scoring blades of another of said cutters to score the dough rope advanced between the cutters and the severing blades of each of said cutters contacting along their entire length the respective severing blades of another of said cutters to sever sections of the dough rope advanced between the cutters, and means positioned near said engaged cutters for removing scored and severed dough sections from between said engaged cutters. (see column 7, lines 15-29)


    PNG
    media_image1.png
    409
    588
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    178
    233
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    260
    236
    media_image3.png
    Greyscale





    PNG
    media_image4.png
    282
    254
    media_image4.png
    Greyscale

	Further, Page (US ‘718) disclose a strip or rope of dough is introduced between the rotary cutters from a conveyor which conveys the rope along the longitudinal axis of the rope of dough. The engaged cutters sever the rope of dough into segments and score the individual segments or cylinders of severed dough at predetermined intervals to produce rolls in the cylinder.
Therefore, as to claim 1, Page (US ‘718) disclose a soft material forming apparatus, comprising: a forming mold assembly, comprising a first roller (12) and a second mold (13), the forming mold assembly comprising at least one forming mold (11) which being used to undertake a soft material (46) from a feeding side of the forming mold assembly and form a product (79) by the forming mold (11), the product (79) comprising a release portion (78), the product separating from the forming mold assembly at an export side of the forming mold assembly; a detaching assembly (74), a specific interval being between the detaching assembly (74) and the first roller (12), the release portion (78) being a portion of the product (79) that first contact the detaching assembly (74); wherein the release portion (78) is detached from the first roller (12) when contacting the detaching assembly (74). (see above figures 3-5 and 8)
Page (US ‘718) disclose all the structural limitations of dough forming apparatus, however, is silent that the specific interval is smaller than or equal to a thickness of the release portion excessing from a maximum outer diameter of the first roller. However, it would have been obvious for one of ordinary skill in the art prior to the time of Applicant’s invention to set an interval between the detaching assembly (74) and the first roller (12) to be smaller than or equal to a thickness of the release portion excessing from a maximum outer diameter of the first roller in order to improve the workability of the belt (74) to be capable of providing a desired and uniformed separating motion between the shaped products (79).
As to claim 2, Page (US ‘718) discloses the specific interval is between 0 mm to 0.5 mm.
As to claim 3, Page (US ‘718) teaches the detaching mold assembly (74) comprises at least one transport belt.
As to claim 4, Page (US ‘718) discloses a tangential speed of the detaching mold assembly at a point of contact with the release portion is opposite to a tangential speed of the first roller.
As to claim 5, Page (US ‘718) teaches the second mold (13) comprises at least one roller.
As to claim 6, Page (US ‘718) discloses a tangential speed of the release portion (78) is less or equal to a tangential speed of the detaching mold assembly (74) at a point of contact with the release portion (78).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. US 11,026,431. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed forming apparatus in instant application is very similar to the claimed forming apparatus in issued patent.
Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Shuster (US 3,605,641) disclose a ravioli making machine that includes structural limitations that are relevant to the claimed structure in the instant application.
Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEYED MASOUD MALEKZADEH whose telephone number is (571)272-6215. The examiner can normally be reached M-F 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUSAN D. LEONG can be reached on (571)270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SEYED MASOUD MALEKZADEH/Primary Examiner
Art Unit 1754                                                                                                                                                                                                        06/18/2022